DAVISON, J.
On the 20th day of September, 1950, a judgment in replevin was entered in favor of plaintiff against the defendants. Defendants appealed to this court from said judgment after the order overruling motion for new trial was entered, and on June 30, 1950, filed their brief. On October 5, 1951, a motion to dismiss was filed on the ground that the appeal is frivolous. This court called for response to the motion and no response has been filed and no excuse offered for such failure. As stated in Gartrell v. Federal Land Bank of Wichita, Kan., 180 Okla. 523, 71 P. 2d 489:
“Where a motion to dismiss is filed upon the ground that the appeal is without merit and for delay only, and the court calls for a response to such motion and none is filed, and no excuse offered for such failure, this court may, in its discretion, dismiss the appeal.”
The appeal is therefore dismissed.
HALLEY, V. C. J., and CORN, GIBSON, JOHNSON, O’NEAL, and BINGA-MAN, JJ., concur.